Case 7:20-cr-00224-PMH Document 21 Filed 04/27/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Protective Order
Vv. 20 Cr. 224 (PMH)
MICHAEL NICHOLAS et al.,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
defendants and their respective counsel, and the defendants having requested discovery under Fed.
R. Crim. P. 16, the Court hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendants of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy and confidentiality of individuals; (ii)
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (111) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense
of this criminal case.

2. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation. It will also
afford the defense prompt access to those materials, which will facilitate the preparation of the

defense.

 
Case 7:20-cr-00224-PMH Document 21 Filed 04/27/20 Page 2 of 5

3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4, Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense’) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

5. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action; and
(b) Prospective witnesses for purposes of defending this action.

6. When producing discovery, the Government will designate in writing any category of
disclosure material that falls outside the coverage of this Order. The Government may authorize,
in writing, disclosure of disclosure material beyond that otherwise permitted by this Order without
further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any motion,
hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.
All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized ESI
8. The Government has advised that information that may be subject to disclosure in this

case may be contained within ES] that the Government has seized, pursuant to warrants issued

 
Case 7:20-cr-00224-PMH Document 21 Filed 04/27/20 Page 3 of 5

during the course of the investigation, from various computers, cell phones, and other devices and
storage media.

9. The Government is authorized to disclose to counsel for the defendants, for use solely
as permitted herein, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and
personnel for whose conduct counsel is responsible, i.¢., personnel employed by or retained by
counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.
They shall not further disseminate or disclose any portion of the seized ESI disclosure material
except as otherwise set forth under this Order.

10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

Return or Destruction of Material

11. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including seized ESI disclosure material, within 30 days of the expiration of the period for direct
appeal from any verdict in the above-captioned case; the period of direct appeal from any order
dismissing any of the charges in the above-captioned case; or the granting of any motion made on
behalf of the Government dismissing any charges in the above-captioned case, whichever date is
later.

12. If disclosure material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials. This provision does not apply

to any disclosure material or ESI that belongs to the defendant.

 
Case 7:20-cr-00224-PMH Document 21 Filed 04/27/20 Page 4of 5

13. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material. All such persons shall
be subject to the terms of this Order. Defense counsel shall maintain a record of what information
has been disclosed to which such persons.

Retention of Jurisdiction

14. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

SO ORDERED:

Dated: White Plains New York

Fpuk 15, 2020

 

THE HONORABLE PHILIP M. HALPERN
UNITED STATES DISTRICT JUDGE
Case 7:20-cr-00224-PMH Document 21 Filed 04/27/20 Page 5of5

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

KE —,

Lg”
by: Ge Date: April 15, 2020
Shiva H. Logarajah
Assistant United States Attorney

Lip aliitep) LG, Ah]

Michael Burke, ‘Esq. a
Counsel for Regina Cummings

 
